Citation Nr: 0207164	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  97-20 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a right foot 
condition, to include pes planus.

2.  Entitlement to service connection for residuals of a 
cervical spine injury.

3.  Entitlement to a rating in excess of 50 percent for 
depression.

4.  Entitlement to a rating in excess of 10 percent for a low 
back disorder.

[The issue of entitlement to service connection for a 
headache disorder will be the subject of a later Board of 
Veterans' Appeals (Board) decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from July 
1992 to August 1996.  This matter comes before the Board from 
a January 1997 rating decision by the Boise, Idaho, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran perfected his appeal with regard to a number of 
issues; in September 1997 correspondence, the veteran, 
through his representative, recharacterized the issues on 
appeal to those listed above.  The RO confirmed the issues in 
correspondence dated in February 2000.

Additionally, the veteran has twice submitted a claim for 
total disability due to individual unemployability (TDIU).  
Initially, the claim was apparently deemed withdrawn when the 
veteran recharacterized the issues in September 1997.  The 
veteran reasserted the TDIU claim in October 2000, and it was 
denied by the RO in a January 2002 rating decision.  No 
appeal of that decision has yet been filed, and the issue is 
not presently before the Board.

The service-connected low back disability was characterized 
by the RO as lumbar strain.  It has been recharacterized to 
reflect that per a VA examiner's opinion it has progressed to 
include lumbosacral disc disease.

The Board is undertaking additional development on a claim of 
service connection for a headache disorder pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After reviewing any response to the notice, the Board will 
prepare a separate decision addressing this issue.
FINDINGS OF FACT

1.  There is no competent (medical) evidence of any current 
right foot disability.

2.  There is no competent (medical) evidence of any current 
cervical spine disability.

3.  The veteran's depression is manifested by occupational 
and social impairment with reduced reliability and 
productivity; the occupational and social impairment has not 
produced deficiencies in most areas; severe social and 
industrial impairment is not shown.

4.  The veteran's low back disorder is manifested by 
subjective complaints of pain and tenderness in the 
lumbosacral area, slight limitation of motion, and some 
muscle spasm; disc disease is not significant.


CONCLUSIONS OF LAW

1.  Service connection for a right foot condition, to include 
pes planus, is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  Service connection for residuals of a cervical spine 
injury is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

3.  A rating in excess of 50 percent for depression is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.130, Code 9434 (2001).

4.  A rating of 20 percent for a low back disorder is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.71a, Codes 5292, 5293, 5295 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  [In Dyment v. 
Principi, No. 00-7075 at 7 Fed. Cir. (April 24, 2002) and 
Bernklau v. Principi, No. 00-7122 (May, 20, 2002), the United 
States Court of Appeals for the Federal Circuit held that the 
"duty to assist" provisions of section 3(a) of the VCAA do 
not have retroactive effect.  Nevertheless, the Board remains 
bound by VAOPGCPREC 11-2000 which held that they do.  
Regardless, for the reasons explained below, the matter of 
VCAA retroactivity is moot.]

The Board finds that with respect to the issues addressed 
herein, there has been substantial compliance with the 
mandates of the VCAA and implementing regulations.  The 
claims have all been considered on the merits.  The record 
includes service medical records, VA examination reports, and 
VA treatment records.  The RO specifically requested any 
evidence connected with the veteran's state workers' 
compensation claim.  No available outstanding evidence has 
been identified.  The veteran has been notified of the 
applicable laws and regulations.  Discussions in the rating 
decisions, statement of the case, and supplemental statements 
of the case, as well as February 2001 correspondence 
regarding the VCAA, have informed him what he needs to 
establish entitlement to the benefits sought and what 
evidence VA has obtained.  Where, as here, there has been 
substantial compliance with the VCAA and the implementing 
regulations, a remand for further review in light of the VCAA 
and implementing regulations would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The 
veteran is not prejudiced by the Board addressing the claim 
based on the current record.  Bernard v. Brown, 4 Vet. 
App. 384 (1994).

Factual Background

Service medical records reveal a normal October 1991 
enlistment examination.  In January 1996, the veteran 
complained of pain in his right foot for a week and a half, 
worse during and after running.  In February 1996, he 
reported pain in his right foot for two months.  The foot was 
swollen, but not tender to palpation.  The diagnosis was 
"?" fallen arch.  The veteran also complained of neck pain 
for three months in February 1996; there was no neck 
tenderness.  In March 1996, the veteran was treated for pains 
in his neck.  He reported that the pain began a year earlier, 
after he carried a rucksack on a field training exercise.  No 
separation examination is contained in the record.

On December 1996 VA psychiatric examination, the veteran 
reported that he became depressed and unmotivated while in 
service; he had problems with his superiors.  Following 
service discharge, he was depressed and unmotivated, had 
sleep problems, had no appetite, and experienced a decreased 
sex drive.  He felt hopeless.  He became angry and irritable, 
and had some memory problems.  He tried to work in 
construction following his military service, but lost his job 
because he was forgetful and could not concentrate.  He had 
not worked since September 1996.  He also reported having 
hurt his neck in service when he fell while carrying a radio 
in October 1995.  The examiner noted that there was slight 
psychomotor retardation and hesitation in responses, but the 
veteran was coherent and relevant.  Eye contact was poor.  
Recent and remote memory were intact, and he was oriented.  
Concentration span was rather poor, and judgment was 
impaired.  Objective testing showed significant psychological 
problems.  A recurrent, chronic major depressive disorder was 
diagnosed.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 45.
On December 1996 VA general medical examination, the veteran 
reported that his right foot felt like the arch was spreading 
out and getting wider.  He first noted this during service, 
when doctors prescribed ice packs, anti-inflammatories, and 
inserts.  The foot was sore in the morning or after prolonged 
sitting, and lasted about 15 minutes.  He stated that in 1995 
he fell down while carrying a radio pack on his upper back; 
the radio hit the back of his head, and since that time he 
had intermittent problems with neck motion.  He also 
complained of back pain on bending.  X-rays in service were 
negative.  Anti-inflammatory drugs and muscle relaxants gave 
slight relief.  On examination, the doctor commented that the 
veteran had "a little different type of personality" and 
that he frequently asked questions that were not entirely 
appropriate.  He did not seem overly concerned with any of 
his complaints.  Posture was erect and his gait was normal.  
The neck was clinically unremarkable; range of motion was 
measured as 53 degrees flexion, 65 degrees extension, 40 
degrees lateral flexion bilaterally, and 157 [sic] degrees of 
rotation bilaterally.  The back showed no visible or palpable 
pathology; there was no evidence of muscle spasm.  The 
veteran complained of exquisite tenderness in the upper 
lumber area on percussion, and hypoesthesia to pinprick 
sensation of the entire left leg.  A brief neurologic 
examination was within normal limits.  The diagnoses were: a 
history of feeling like the arch of the right foot was 
spreading out, of questionable etiology; a history of 
intermittent bouts of limitation of motion of the neck; and a 
history of a back injury in service.

VA treatment records from December 1996 to May 1998 reveal 
treatment for back pain in May 1997, and continued treatment 
for psychiatric disorders.  The veteran complained of 
anxiety, depression, sleep problems, variable appetite, and 
mood swings.  In January 1997, he reported doing better on 
medication.  In March 1997, he reported periods of racing 
thoughts, easy distraction, spending sprees, talkativeness, 
hypersensitivity, and decreased need for sleep, which turned 
to periods of depression.  In May 1997, the veteran 
complained of nervousness because people were watching him.  
He had some short term memory problems.  The doctor reported 
he was making adequate progress.

In June 1997, the veteran stated that he was doing worse, and 
was anxious and uptight as he tried to take some computer 
classes.  In July 1997, the veteran reported that he was less 
depressed, with fewer mood swings.  He slept better and his 
appetite was good.  He reported increased depression and 
anxiety secondary to stress from school in September 1997.  
He had "weird" dreams and problems sleeping.  In January 
1998, doctors indicated not much change in the veteran's 
condition; he had been non-compliant with his medication, and 
complained of numbness and low energy.  Memory and 
concentration were impaired.  The veteran had received all 
F's in school, and his appetite was poor.  In February 1998, 
the veteran complained of nervousness and problems 
concentrating.  He was sleeping well, and his mood was less 
depressed.  His appetite was fair.  Physical therapy notes 
from March 1998 indicate that there was tenderness to 
palpation in the vicinity of L2.

VA treatment records from June 1998 to July 1999 reveal 
treatment for psychiatric complaints and low back pain.  The 
veteran reported running out of medications in June 1998; he 
began having more sleep and concentration problems.  His mood 
was depressed.  When medications were replaced in September 
1998, mood swings became less intense and sleep improved 
somewhat.  In December 1998, the veteran reported that he had 
hurt his back bending, and had a "tight pain" in his right 
buttock and upper leg.  There was moderate tenderness of the 
upper lumbar area. A back strain was diagnosed.  In January 
1999, he complained of concentration and memory problems.  He 
denied mood swings, and was sleeping better.  In March 1999, 
the veteran sought treatment when his back "went out."  He 
reported an old injury, and complained of low back pain and 
radiation.  Acute or chronic low back pain was diagnosed.  
The doctor noted that sciatic like symptoms were reported, 
but the straight leg raise was negative.  By April 1999, 
doctors noted that the veteran was progressing well.  He 
denied mood swings, and was enrolled in school, where he 
socialized with classmates.  He was sleeping better and his 
appetite was good.  He did complain of low back pain.  

On January 1999 VA spine examination, the veteran complained 
of low back pain he rated as a six out of ten.  There was 
radiation from the flanks to the umbilical area on a daily 
basis.  The pain increased with bending or sitting longer 
than five to ten minutes.  Laying down with pillows under the 
low back and large amounts of muscle relaxers offered some 
relief.  He reported a history of depression and pes planus.  
Cervical spine problems were not noted.  There was no 
tenderness.  Range of motion of the lumbar spine was 85 
degrees in flexion, 22 degrees to the right, and 37 degrees 
to the left.  Gait and stance were unremarkable.  X-rays of 
the lumbosacral spine were negative.  The diagnosis was 
lumbar strain.

On January 1999 VA psychiatric examination, the veteran 
reported that for fun he watched TV and did "busy work" 
around the house.  He did not have any friends, and was 
involved in a job search.  The veteran also reported low 
back, neck and foot injuries.  He reported quitting his job 
as a guard after the military because it required walking and 
his feet hurt too much.  He complained of difficulty 
sleeping, and had suicidal ideation in the last few months.  
He was sad, tired, and "spaced out."  He reported 
difficulty with memory and concentration, and stated that he 
would be depressed for several days and then have 
"irritated/happy" moods.  He denied problems with appetite.  
The examiner noted that the information provided was somewhat 
at odds with that provided at the December 1996 examination.  
On examination, eye contact was fair.  No pain presentation 
was noted during the 60 minute interview.  The veteran's mood 
was generally depressed.  No anxiety was seen, but 
cooperation and attention were only fair.  He was fully 
oriented, and no memory or thought problems were 
demonstrated.  He denied any serious problems with his daily 
living activities.  Psychological testing was consistent with 
severe depression, and an individual with impaired self 
image.  A depressive disorder, not otherwise specified, was 
diagnosed, and a GAF score of 60 was assigned.  The examiner 
felt that there was "no reason he is unemployed at this 
time."

VA treatment records from March 1999 to September 2000 reveal 
complaints of low back pain after work injuries.  In October 
1999, acute/chronic low back strain was diagnosed after the 
veteran exacerbated a long standing back condition at work.  
A loss of lordosis in the lumbosacral area with palpable 
paraspinous muscle spasm was noted.  Flexion was to 40 
degrees, stopped by pain; lateral flexion was to 20 degrees 
bilaterally.  X-rays from November 1996 and January 1999 were 
normal.  A December 1999 MRI showed a mild disc bulge at L4-5 
and L5-S1, with some central disc protrusion at L4-5 and 
minimal right paracentral disc protrusion at L5-S1.  This 
corresponded to CT results from November 1999.  In September 
2000, the veteran sought medication for "pinching" in his 
low back.

On private January 2000 neurological evaluation of the 
veteran's chronic low back pain, he reported an October 1999 
landscaping injury.  The pain was severe and constant since, 
with a minor suggestion of a radicular component.  The 
veteran was subdued and borderline depressed.  There was 
moderate paraspinal muscle spasm.  Straight leg raise testing 
was normal.  The disc degeneration and disc bulge at L4-5 and 
L5-S1 was not of clinical consequence.  A lumbosacral strain 
injury with slow resolution of low back pain due to muscle 
spasm was diagnosed.

On May 2000 VA spine examination for a low back strain, the 
veteran complained of intermittent flares of pain since a 
1992 injury.  He injured his back again in October 1999 while 
laying bricks.  The examiner reviewed the veteran's medical 
records.  A November 1999 CT scan showed a diffuse disc bulge 
at L4-5, and a mild herniation at L5-S1.  A December 1999 MRI 
showed mild disc bulge at L4-5 and L5-S1.  The veteran 
complained of neck spasms in the past.  He said that he had 
pain every two to three weeks, which he rated as seven or 
eight out of ten.  He described the pain as a feeling of 
tightness and pain in the paracervical muscles.  At times 
pain radiated into the legs.  Lifting, twisting, bending, 
sitting down hard, or massage all made the pain worse.  On 
examination, there was slight guarding to percussion over the 
L4-5 area; there was no tenderness to palpation in the 
sacroiliac joint.  Straight leg raise was positive on the 
left at 90 degrees, with mild tightening of the left lumbar 
paraspinal muscles.  Lumbar flexion was to 79 degrees, 
extension was to 13 degrees, and lateral flexion was to 32 
degrees (right) and 27 degrees (left).  The diagnoses were 
lumbosacral strain and spasm, and lumbosacral degenerative 
disc disease.  The examiner opined that it was at least as 
likely as not that the disc disease was due to the in-service 
injury described by the veteran, but also stated that the 
disc disease did not appear to be causing much of the 
symptomatology.

On May 2000 VA psychiatric examination, the veteran reported 
that he had been forced to quit several jobs because of back 
pain.  He most recently had tried to be a short order cook, 
but could not remember recipes well enough to do the job.  He 
reported three back injuries in the prior six months.  The 
veteran had married in September 1999 when an acquaintance 
became pregnant, but his wife moved out with their daughter 
just prior to the examination.  He reported that medication 
had reduced his depression and irritability, but he was no 
longer taking the medication.  He was involved with a job 
search, read, watched TV, and worked on his computer 
regularly.  He also visited his parents every two weeks, but 
had no friends, as he was new to the area.  He complained of 
difficulty sleeping, and problems with memory and 
concentration.  He was depressed an unmotivated.  Eye contact 
was good during the interview.  Thoughts were clear and 
logical, and affect was pleasant but sad.  Objective testing 
indicated that the veteran was "quite depressed."  The 
examiner opined that the veteran's depression had increased 
due to problems with work, finances, and an ill-advised 
marriage.  He had considerable difficulty with functioning on 
a daily basis, both socially and occupationally.  The 
diagnosis was a depressive disorder, not otherwise specified; 
a GAF score of 50 was assigned.

In a June 2000 statement, the veteran reported that he was 
not seen regularly at the VA medical center for his back 
problems because it was so remote from his home.  Further, 
the VA examinations had taken place between episodes, and 
hence did not reflect the full scope of his disability.  He 
complained that episodes of back pain brought on by work 
occurred once or twice a month, and were incapacitating.  
Limitations on activity lasted for five to seven days, and in 
between episodes, the veteran complained of muscular 
tightness in the lumbar area.  Additionally, he submitted a 
cad acknowledging a workers' compensation claim before the 
Idaho Industrial Commission.

On December 2000 psychiatric examination, the veteran 
reported that he lived with his wife and child, but they 
would be leaving soon.  He stated that he had no friends and 
was not involved in social organizations.  He was trying to 
start a computer based business.  He complained of back pain.  
He had been fired from a job as a cook because he could not 
remember how to make each menu item.  Although the veteran 
termed this a memory problem, the examiner felt it was more 
an attention and concentration deficit.  He was depressed and 
would awaken once during the night before falling back 
asleep.  He was tense during the interview, but well oriented 
and alert.  Affect was dysphoric, unchanging, and remote.  
Judgment was impaired by history, and insight was limited.  
Testing was consistent with depression.  There had been no 
change in the veteran's overall condition since the last 
examination, although the depression had lessened.  The 
diagnosis was a depressive disorder, not otherwise specified; 
a GAF score of 50 was assigned. 

VA treatment records from October 2000 to April 2001 reveal 
repeated "no-shows" for clinical follow up of back and 
psychiatric problems.  In October 2000, the veteran 
complained of back problems and disturbed sleep; he only 
slept for four hours a night and had been depressed for the 
past four to five months.  He had run out of medication six 
months prior, and was "lost to follow-up."  In November 
2000, he reported problems with concentration and memory.  
The veteran reported that medication had stopped his back 
pains in December 2000.

The veteran failed to report for a spine examination in 
December 2000, including an examination of his cervical 
spine.

Analysis

Service connection

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the 
merits on the issue of service connection, there must be 
medical evidence of current disability; medical or, in 
certain circumstances lay, evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West 12 Vet. 
App. 247, 253 (1999).
Right foot disability

Service medical records reflect treatment for right foot pain 
in January and February 1996.  No definite diagnosis was 
reached, but one doctor considered the possibility of a 
fallen arch.  After service, the veteran reported a history 
of pes planus during a January 1999 VA spine examination, but 
no related findings were made regarding the foot.  The sole 
examination to specifically address the foot was in December 
1996, when the examiner reported a history of feeling that 
the arch of the right foot was spreading out.  The 
examination revealed no objective findings supporting this 
contention.  Moreover, no physical examination revealed a 
foot problem, and the veteran complained only once, in 
January 1999, of foot pain.  This was immediately after the 
military, when he was working as a guard.

Without competent (medical) evidence of a current right foot 
disability, there can be no nexus evidence; two of three 
critical elements for establishing service connection are not 
satisfied.  Hickson, supra.  Consequently, the claim must be 
denied.

Residuals of a cervical spine injury

When a claimant fails to report for an examination scheduled 
in conjunction with an original claim, the claim shall be 
decided on the evidence of record.  38 C.F.R. § 3.655(b).  
Here, the veteran has repeatedly failed to report for such 
examination with regard to his spine, including any cervical 
spine condition.  The record reflects that the veteran was 
contacted over his failure to report on several occasions, 
and despite his assertions that he would report if 
rescheduled, missed appointments in March 2000, December 
2000, and March 2001.  The Board finds that the reports of 
telephone contact with the veteran constitute adequate notice 
of the importance of reporting for an examination and the 
possible negative consequences of a failure to report.  
Therefore, adjudication will proceed on the evidence of 
record.

Service medical records show treatment for complaints of neck 
pain in February and March 1996, which the veteran attributed 
to carrying a rucksack while on a field training exercise a 
year prior.  Later, he reported he injured his neck when he 
fell and a radio he was carrying on his back struck him in 
the head.  The Board finds, giving the veteran the benefit of 
the doubt under 38 U.S.C.A. § 5107, that there was an injury 
to the cervical area in service

Although the veteran at various times reported a history of a 
neck injury, he complained of neck problems only twice.  In 
December 1996 he reported intermittent limitation of motion, 
and in May 2000 he reported pain in the paracervical muscles 
when describing his low back injury.  No examiner or treating 
doctor has made any findings of a current cervical spine 
condition; the December 1996 examiner found the neck to be 
clinically unremarkable, and the measured range of motion is 
considered within normal limits overall.  The veteran has 
been examined for spine problems repeatedly, and while these 
examinations were concerned mainly with the low back 
disorder, no cervical spine condition has ever been 
objectively noted.  The veteran has also not consistently 
complained of a cervical spine condition.  Evidence which may 
have supported his claim was expected from scheduled VA 
examinations, but as was noted above, the veteran has 
repeatedly failed to report.

Because there is neither a current finding of any cervical 
spine disorder nor evidence of continuity of complaints of 
symptoms since the in-service injury, a critical element for 
establishing service connection is not met.  Further, in the 
absence of a current disability, no nexus of current 
disability to service can be shown, and a second critical 
element is not established. Hickson, supra.  Hence, the claim 
of service connection for a cervical spine disorder must be 
denied.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where the issue 
involves the assignment of an initial rating for a disability 
following the award of service connection for disability, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Depression

The veteran's depression is rated under Code 9434 for a major 
depressive disorder. During the course of the period covered 
by this appeal, the provisions of Diagnostic Code 9434 were 
revised.  Specifically, on October 8, 1996, the VA published 
a final rule, effective November 7, 1996, to amend the 
section of the Schedule for Rating Disabilities dealing with 
mental disorders.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the version of the Schedule in effect prior to November 
7, 1996, a 50 percent rating is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation is for 
application when the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  The highest rating 
of 100 percent under this Code is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  The criteria under Code 9434 for a 100% 
rating are each an independent basis for granting a 100% 
rating.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  
Moreover, Note 1 to the Schedule states that social 
impairment may not be the sole basis for any specific 
percentage evaluation.

Effective November 7, 1996, Diagnostic Code 9434 provides 
that a 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  The highest 
available rating, 100 percent, is warranted where the 
disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.

As noted, prior to November 7, 1996, the veteran's 
psychiatric disability must be rated under the "old" 
criteria; effective from November 7, 1996, the disability is 
to be rated under either the "old" or the "new" criteria, 
whichever favor him more.  The Board finds that the next 
higher 70 percent rating is not warranted for depression 
under either set of criteria at any point during the 
appellate period.  The veteran's complaints and symptoms were 
constant throughout the period, and "staged ratings" are 
therefore not appropriate.  The older criteria require a 
showing of severe impairment of social functioning and a 
severe and persistent impairment of the ability to obtain and 
retain employment.  Here, the veteran has reported 
socializing with classmates, and even married and fathered a 
child, despite some marital difficulties.  He also visited 
with his parents regularly; this ability to form and maintain 
relationships does not show a severe social impairment.  
Moreover, the veteran has reported that in the overwhelming 
majority of instances he quit or was fired from jobs not 
because of symptoms of depression such as memory loss or lack 
of concentration, but because of physical symptoms like back 
pain.  One psychiatric examiner opined in January 1999 that 
there was no reason the veteran was not employed.  Finally, 
the Board notes that the veteran reported several work-
related back injuries, indicating he was able to obtain 
employment fairly consistently.

Under the new, post-November 7 1996, criteria, occupational 
and social impairment in most areas, such as work, school, 
family relationships, judgment, thinking, or mood must be 
shown, due to symptoms such as are enumerated in the 
schedule.  The veteran has repeatedly denied suicidal 
ideation, and there is no evidence of obsessional rituals, 
impaired impulse control, spatial disorientation, or neglect 
of personal appearance or hygiene.  During interviews, the 
veteran's speech and thoughts were generally logical, if 
slow.  Only one doctor noted inappropriate comments.  The 
depression the veteran complained of did not rise to the 
level of impairing his ability to function independently, 
appropriately, or effectively, nor did he show difficulty in 
adapting to new situations; he moved away from his family 
during the appeals period and attended school, for example.  
He also attempted to start a computer based business.

Low back disorder

As was noted above, the veteran has repeatedly failed to 
report for a VA examination for the evaluation of his low 
back disorder.  He has received adequate notice of the 
possible consequences of his failure to report.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original claim, the claim shall be 
decided on the evidence of record.  38 C.F.R. § 3.655(b).

The service-connected low back disorder may be rated under 
Code 5292, based on a limitation of motion; under Code 5295, 
as lumbosacral strain; or under Code 5293, as lumbar disc 
disease.  Slight limitation of motion warrants a 10 percent 
rating under Code 5292.  The next higher, 20 percent, rating 
is warranted for moderate limitation of motion of the lumbar 
spine.  Severe limitation of motion is rated 40 percent.  The 
range of motion impairment on examinations in January 1999 
and May 2000 was no greater than slight; moderate impairment 
was seen during an October 1999 acute exacerbation of the low 
back condition, but this resolved.  The Board notes that the 
examiners considered limitation of motion from pain in 
evaluating the veteran, and there are no complaints of 
fatigue or incoordination due to the back condition.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.  A rating in excess of 10 percent under Code 5292 is 
not warranted for any period of time covered by this appeal.

Code 5295 assigns a 10 percent rating for lumbosacral strain 
with characteristic pain on motion.  The next higher 20 
percent rating is assigned where there is muscle spasm on 
extreme forward bending or unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating is 
warranted where a severe strain results in listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending when standing, 
loss of lateral motion with arthritic changes, or narrowing 
or irregularity of a joint space, or some of the above with 
abnormal mobility on forced motion.  Here, muscle spasm has 
been observed.  The spasm is mild to moderate, and has not 
been related to extreme forward bending.  No unilateral loss 
of lateral motion is shown.  While the veteran's symptoms to 
do not exactly meet the criteria for the next higher, 20 
percent rating under Code 5295, they do approximate them and, 
resolving all doubt in favor of the veteran, the Board finds 
that the disability picture presented warrants assignment of 
the next higher, 20 percent rating.  Since the criteria for a 
20 percent rating are approximated but not fully met, it 
follows that the criteria for a rating in excess of 20 
percent under this code also are not shown to be met. 

Disc disease was diagnosed in November and December 1999, by 
CT scan and MRI.  Therefore, Code 5293, intervertebral disc 
syndrome, must be considered.  However, the MRI and CT scan 
showed mild or minimal disc disease, and a January 2000 
examiner found the disc degeneration and bulge to be 
clinically inconsequential.  Severe disc disease; recurring 
attacks, with intermittent relief is not shown.  Hence, a 
rating higher than 20 percent under Code 5293 is not 
appropriate.


ORDER

Service connection for a right foot disorder, to include pes 
planus, and residuals of a cervical spine injury, and a 
rating in excess of 50 percent for depression are denied.

A 20 percent rating for a low back disorder is granted, 
subject to the regulations governing payment of monetary 
awards.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

